NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's preliminary amendment filed on 24 June 2021 has been entered. No claims have been amended. Claims 1-18 have been cancelled. Claims 19-40 have been added. Claims 19-40 are still pending in this application, with claims 19, 27, and 31 being independent.

Terminal Disclaimer
The terminal disclaimer filed on 03 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,079,093 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruno Polito (Reg. No. 38,580) on 03 November 2021 (please see interview summary form PTO-413, and on 28 February 2022 (please see attached interview summary form PTO-413, paper no. 20220301).

Please note, the Examiner amendment presented below includes the Examiner amendments proposed and agreed upon in the interview summary mailed 16 November 2021, as well as those discussed in the attached proposed interview summary (paper no. 20220301) held 28 February 2022. The additional amendments introduced in the instant office action are made to the following claims:
Claim 25.
Claim 31, line 3.
Claim 35.

The application has been amended as follows: 
Regarding claim 19, the claim is amended to read as follows: --…a display device provided with a display panel and a light emitting device that illuminates the display panel, the light emitting device, comprising: a light emitting element comprising an LED (Light Emitting Diode); a light source substrate having a surface on which the light emitting element is disposed; a covering material that covers the light emitting element; a reflection wall that surrounds the light emitting element and is in contact with the surface of the light source substrate; a wavelength conversion sheet that faces the light source substrate; a diffusion reflection sheet that is in contact with the reflection wall and includes a plurality of particles and permits entrance of emitted light from the light emitting element and reflected light from the reflection wall, and wherein the sheet is disposed between the wavelength conversion sheet and the light source substrate; and an optical sheet provided between a display panel and the wavelength conversion sheet; and a driver IC that drives the light emitting element, wherein the light emitting device comprises a plurality of light emitting elements; and wherein light emission states of the light emitting elements are controlled from of the plurality of light emitting elements by the driver IC, to adjust the light emission state of each segment in accordance with pictures to be displayed on the display panel; wherein another optical sheet is provided between the diffusion reflection sheet and the wavelength conversion sheet…--.
Regarding claim 20, the claim is amended to read as follows: --…the wavelength conversion sheet includes quantum dots…--.
Regarding claim 21, the claim is amended to read as follows: --…the light emitting diode is a bare flip chip structure and emits light of a blue wavelength range…--.
Regarding claim 22, the claim is amended to read as follows: --…wherein the wavelength conversion sheet is excited by the light of the blue wavelength range emitted from the at least one light emitting element, wherein the wavelength conversion sheet outputs white light to enter the optical sheet from the combination of the blue light emitted from the at least one light emitting element and light emitted from the wavelength conversion sheet…--.
Regarding claim 24, the claim is amended to read as follows: --…wherein the optical sheet
Regarding claim 25, the claim is amended to read as follows: --… wherein the light emitting device includes the plurality of the light emitting elements within one segment…--.
Regarding claim 27, the claim is amended to read as follows: --…a light emitting device, comprising: a light emitting element comprising an LED (Light Emitting Diode) that is a side emission-type LED; a light source substrate having a surface on which the light emitting element is disposed; a covering material that covers the light emitting element, the covering material having a refractive index between a refractive index of the light emitting element and a refractive index of air; a reflection wall that surrounds the light emitting element and is in contact with the surface of the light source substrate; a wavelength conversion sheet that faces the light source substrate; a diffusion reflection sheet that is in contact with the reflection wall and includes a plurality of particles and permits entrance of emitted light from the light emitting element and reflected light from the reflection wall, wherein the diffusion reflection sheet is formed as a single resin sheet printed with the plurality of particles, and wherein the diffusion reflection sheet is disposed between the wavelength conversion sheet and the light source substrate; and an optical sheet provided between the diffusion reflection sheet and the wavelength conversion sheet…--.
Regarding claim 28, the claim is amended to read as follows: --…wherein the wavelength conversion sheet includes quantum dots…--.
Regarding claim 30, the claim is amended to read as follows: --…wherein the wavelength conversion sheet is excited by the light of the blue wavelength range emitted from the light emitting element, and outputs white light to enter the optical sheet produced from the combination of blue light emitted from the light emitting element and light emitted from the wavelength conversion sheet…--.
Regarding claim 31, the claim is amended to read as follows: --…a display device provided with a display panel and a light emitting device that illuminates the display panel, the light emitting device, comprising: a light emitting element comprising an LED (Light Emitting Diode) in which the LED is a side emission-type LED; a light source substrate having a surface on which the light emitting element is disposed; a covering material that covers the light emitting element; a reflection wall that surrounds the light emitting element and is in contact with the surface of the light source substrate; a wavelength conversion sheet that faces the light source substrate; a diffusion reflection sheet that is in contact with the reflection wall and includes a plurality of particles and permits entrance of emitted light from the light emitting element and reflected light from the reflection wall, and wherein the diffusion reflection sheet is disposed between the wavelength conversion sheet and the light source substrate; and an optical sheet provided between a display panel and the wavelength conversion sheet, wherein the light emitting device comprises a plurality of light emitting elements; wherein light emission states of the light emitting elements are controlled from of the plurality of light emitting elements by a driver IC, to adjust the light emission state of each segment in accordance with pictures to be displayed on the display panel; wherein another optical sheet is provided between the diffusion reflection sheet and the wavelength conversion sheet…--.
Regarding claim 32, the claim is amended to read as follows: --…wherein the wavelength conversion sheet
Regarding claim 33, the claim is amended to read as follows: --…wherein the light emitting diode is a bare chip type, a flip chip structure and emit light of a blue wavelength range…--.
Regarding claim 34, the claim is amended to read as follows: --…wherein the wavelength conversion sheet is excited by the light of the blue wavelength range emitted from the light emitting element, and outputs white light to enter the optical sheet from the combination of light emitted from the light emitting element and light emitted by the wavelength conversion sheet…--.
Regarding claim 35, the claim is amended to read as follows: --… wherein the covering material includes a resin material and has a substantially hemispherical shape…--.
Regarding claim 38, the claim is amended to read as follows: --…wherein the wavelength conversion sheet includes a fluorescent substance…--.
Regarding claim 39, the claim is amended to read as follows: --…wherein the LED (Light Emitting Diode) comprises a reflection layer being provided on of the LED opposite to the light source substrate…--.
Regarding claim 40, the claim is amended to read as follows: --…wherein the reflection layer includes a silver deposition film, an aluminum deposition film, or a multi-layer reflection film…--.

Allowable Subject Matter
Claims 19-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 19, the prior art of record does not teach, or merely suggest, a display device provided with a display panel and a light emitting device that illuminates the display panel, the light emitting device, comprising: a light emitting element comprising an LED (Light Emitting Diode); a light source substrate having a surface on which the light emitting element is disposed; a covering material that covers the light emitting element; a reflection wall that surrounds the light emitting element and is in contact with the surface of the light source substrate; a wavelength conversion sheet that faces the light source substrate; a diffusion reflection sheet that is in contact with the reflection wall and includes a plurality of particles and permits entrance of emitted light from the light emitting element and reflected light from the reflection wall, and wherein the diffusion reflection sheet is disposed between the wavelength conversion sheet and the light source substrate; and an optical sheet provided between a display panel and the wavelength conversion sheet; and a driver IC that drives the light emitting element, wherein the light emitting device comprises a plurality of light emitting elements; and wherein light emission states of the light emitting elements are controlled from segment to segment of the plurality of light emitting elements by the driver IC, to adjust the light emission state of each segment in accordance with pictures to be displayed on the display panel; wherein another optical sheet is provided between the diffusion reflection sheet and the wavelength conversion sheet.
The closest prior art of record: Yamada et al. (US 2018/0080625 A1), Ajichi (US 2019/0146277 A1), Kamada (US 2018/0031922 A1), and Oshima et al. ( US 2011/0193118 A1); teach or suggest various features of the claimed invention, but lack any teaching or suggestion of: “...a light source substrate having a surface on which the as recited in combination with all of the limitations of claim 19. Additionally, there does not appear to be any reason absent Applicant’s own disclosure to modify the above-cited prior art devices with any additional cited prior art of record in order to arrive at the claimed invention.
Claims 20-26 are allowed as they depend upon and further limit allowed claim 19.
Regarding claim 27, the prior art of record does not teach, or merely suggest, a light emitting device, comprising: a light emitting element comprising an LED (Light Emitting Diode) that is a side emission-type LED; a light source substrate having a surface on which the light emitting element is disposed; a covering material that covers the light emitting element, the covering material having a refractive index between a refractive index of the light emitting element and a refractive index of air; a reflection wall that surrounds the light emitting element and is in contact with the surface of the light source substrate; a wavelength conversion sheet that faces the light source substrate; a diffusion reflection sheet that is in contact with the reflection wall and includes a plurality of particles and permits entrance of emitted light from the light emitting element and reflected light from the reflection wall, wherein the diffusion reflection sheet is formed as a single resin sheet printed with the plurality of particles, and wherein the diffusion reflection sheet is disposed between the wavelength conversion sheet and the light source substrate; and an optical sheet provided between the diffusion reflection sheet and the wavelength conversion sheet.
The closest prior art of record: Yamada et al. (US 2018/0080625 A1), Ajichi (US 2019/0146277 A1), Kamada (US 2018/0031922 A1), and Oshima et al. ( US 2011/0193118 A1); teach or suggest various features of the claimed invention, but lack any teaching or suggestion of: “...a light source substrate having a surface on which the light emitting element is disposed... a reflection wall that surrounds the light emitting element and is in contact with the surface of the light source substrate... an optical sheet provided between the diffusion reflection sheet and the wavelength conversion sheet …,” as recited in combination with all of the limitations of claim 27. Additionally, there does not appear to be any reason absent Applicant’s own disclosure to modify the above-cited prior art devices with any additional cited prior art of record in order to arrive at the claimed invention.
Claims 28-30 are allowed as they depend upon and further limit allowed claim 27.
Regarding claim 31, the prior art of record does not teach, or merely suggest, a display device provided with a display panel and a light emitting device that illuminates the display panel, the light emitting device, comprising: a light emitting element comprising an LED (Light Emitting Diode) in which the LED is a side emission-type LED; a light source substrate having a surface on which the light emitting element is disposed; a covering material that covers the light emitting element; a reflection wall that surrounds the light emitting element and is in contact with the surface of the light source substrate; a wavelength conversion sheet that faces the light source substrate; a diffusion reflection sheet that is in contact with the reflection wall and includes a plurality of particles and permits entrance of emitted light from the light emitting element and reflected light from the reflection wall, and wherein the diffusion reflection sheet is 
The closest prior art of record: Yamada et al. (US 2018/0080625 A1), Ajichi (US 2019/0146277 A1), Kamada (US 2018/0031922 A1), and Oshima et al. ( US 2011/0193118 A1); teach or suggest various features of the claimed invention, but lack any teaching or suggestion of: “...a light source substrate having a surface on which the light emitting element is disposed... a reflection wall that surrounds the light emitting element and is in contact with the surface of the light source substrate...wherein another optical sheet is provided between the diffusion reflection sheet and the wavelength conversion sheet…,” as recited in combination with all of the limitations of claim 31. Additionally, there does not appear to be any reason absent Applicant’s own disclosure to modify the above-cited prior art devices with any additional cited prior art of record in order to arrive at the claimed invention.
Claims 32-40 are allowed as they depend upon and further limit allowed claim 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





















Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/COLIN J CATTANACH/Examiner, Art Unit 2875